Citation Nr: 1026046	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-32 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD) with major depressive 
disorder.

2.  Entitlement to a total rating due to individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from August 1966 to October 
1970, including combat service in the Republic of Vietnam, and 
his decorations include the Combat Action Ribbon and the Purple 
Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection for PTSD and 
assigned an evaluation of 10 percent, effective March 7, 2006.  
In September 2007, the RO increased the evaluation to 50 percent 
disabling, effective the date of service connection.  
Subsequently, in a March 2010 rating decision the RO granted 
entitlement to service connection for major depressive disorder, 
effective January 13, 2010.  The RO noted that this disability 
was to be evaluated with the service-connected PTSD.  

This claim was previously before the Board in March 2009 and was 
remanded for further development.  

Additionally, if the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability (TDIU) as a result of 
that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  In this case, the record raises a question of 
whether the Veteran is unemployable due his service-connected 
PSTD; as such, a claim for a TDIU has been listed on the title 
page.  This claim is addressed in the REMAND section of this 
decision and is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

The issues of entitlement to service connection for right 
arm muscle disability due to multiple fragment injuries, 
entitlement to service connection for ulnar nerve 
disability of the right arm, hand, and wrist, and 
entitlement to service connection for scars of the right 
arm have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The record reflects that the Veteran's PTSD is productive of 
suicidal ideation, with significant occupational impairment but 
social impairment that is far less than total.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) as to the initial service connection claim was furnished 
in April 2006, prior to the date of the issuance of the appealed 
rating decision.  As this case concerns an initial evaluation and 
comes before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
Veteran in failing to give adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not required 
for "downstream" issues following a service connection grant, 
such as initial rating and effective date claims).  The Board 
further notes that, in November 2006, the Veteran was notified of 
VA's practices in assigning disability evaluations and effective 
dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This course of corrective action 
ensures that there will be no prejudice to the Veteran as a 
result of any initial notification timing errors.  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to this appeal.  Pertinent medical evidence associated with the 
claims file consists of the Veteran's service treatment records, 
post-service treatment records, and the reports of VA 
examinations conducted in July 2006, July 2007, June 2009, and 
January 2010.  Also of record and considered in connection with 
the appeal are various written statements provided by the Veteran 
and his representative.  

Finally, the Board notes that the action requested in the Board's 
March 2009 remand, notably a search for additional VA medical 
records and a new VA examination, has been accomplished.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Thus, the Board finds that all necessary notification and 
development action on this claim has been accomplished.  

II.  The law and regulations

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection to consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are rated pursuant to 
the criteria for General Rating Formula.  See 38 C.F.R. § 4.130.  

Under the formula, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a GAF 
score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence as 
described above reveals GAF scores ranging from 40-60.  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers); a GAF score of 
41-50 indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job); and a GAF score of 31 to 40 
indicates major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

III.  Factual Background and Analysis

The Board has considered the evidence of record in light of the 
criteria noted above and finds that the overall evidence supports 
a schedular rating of 70 percent for PTSD with major depressive 
disorder.   

A June 2006 VA examination report shows that the Veteran reported 
having been hospitalized at the Memphis VA in April 2006.  At 
that time he was having suicidal thoughts and was thinking of 
creating an accident by slamming his vehicle into a truck on the 
interstate.  He had hoped that would take his life.  The Veteran 
reported having crying spells and depression.  He reported 
isolating himself from others and be coming easily angered.  The 
Veteran stated that he has a constant video and pictures in his 
head of Vietnam.  He reported having nightmares 3-4 times a week 
and flashbacks on a regular basis.  The Veteran reported being 
married four times with the first three marriages ending in 
divorce.  He described an erratic employment history and reported 
currently working as a plumber's assistant.  

Upon mental status examination, the Veteran was adequately 
groomed, clean, and his hygiene was good.  He was cooperative and 
informative during the interview.  His affect was mildly 
depressed but stable.  His short term and long term memory were 
intact.  He was disoriented in calendar time, as he thought it 
was Wednesday when it was actually Thursday.  The examiner found 
that the Veteran could manage his self-care activities.  There 
were no indications of obsessive ritualistic behavior or impulse 
control problems, although his judgment was thought to be 
impaired at times.  The Veteran was assigned a GAF score of 52.  

The Veteran testified at a December 2006 decision review hearing 
that he was experiencing memory loss and was having trouble 
controlling his anger and reactions.  He further testified that 
he had problems concentrating and completing tasks and had 
chronic sleep problems.  The Veteran also indicated that he had 
constant mood swings and intrusive thoughts.  

A July 2007 VA examination report shows that the Veteran reported 
having thoughts of wanting to kill himself over the past year 
with a plan to drive his car into a head on collision with an 18-
wheeler truck.  He denied any thoughts of wanting to harm himself 
or others on the day of the examination.  The Veteran stated that 
he has a couple of friends who come over and visit every once and 
awhile.  However, for the most part, he describes himself as a 
loner and prefers to stay to himself.  

The Veteran reported losing his job two years ago, in May 2007, 
when he grabbed a supervisor and pushed him against the wall.  
The Veteran stated that his supervisor had given him several 
chances over the years, as he has had other anger outbursts on 
the job.  

Upon physical examination, the Veteran was clean and 
appropriately dressed.  He was restless but his speech was 
unremarkable.  His mood was dysphoric, and he was fully oriented.  
The Veteran had an unremarkable thought process but paranoid 
ideation.  His judgment was impaired, as he did not understand 
the outcomes of his behavior.  The Veteran reported sleep 
impairment and indicated that he was taking medication to aid 
with this problem.  Visual and auditory hallucinations were 
present.  The Veteran reported panic attacks which involved the 
Veteran having fits of screaming, yelling, throwing things, and 
shaking all over.  He stated that he has these fits several times 
a day and that they caused him to miss 5-6 months of work before 
he retired.  His remote and recent memories were both impaired.  
His immediate memory was normal.  The Veteran reported recurrent 
and intrusive distressing recollections of the event, including 
images, thoughts, and perceptions.  He also stated that he has 
difficulty falling and staying asleep, irritability, and 
outbursts of anger.  The examiner assigned a GAF score of 50.  

One of the Veteran's previous employer's submitted a written 
statement indicating that the Veteran was frequently irritable 
and had mood swings.  The employer also reported that the Veteran 
tired easily and his behavior deteriorated over the last two 
years of employment.  

VA treatment records dated from October 1999 to September 2009 
show that the Veteran complained of nightmares, intrusive 
thoughts, and flashbacks.  Treatment records throughout this time 
period reflect GAF scores ranging from 40-60.  An October 2008 
treatment record shows that the Veteran reported intermittent 
flashbacks and nightmares associated with someone coming after 
him.  He reported staying indoors most of the time with no desire 
to interact with people.  The Veteran stated that he had not 
worked since June 2007 after he was fired from his job as a 
plumbing assistant.  

A June 2009 VA examination report shows that the Veteran denied 
any relationships outside of his family and stated that he spends 
most of his time taking care of his disabled wife.  His mood was 
anxious and the Veteran was visibly shaking at times during the 
examination.  He was fully oriented.  The Veteran did not 
understand the outcome of his behavior.  He reported sleep 
impairment, including nightmares.  The Veteran stated that he 
occasionally slept in his closet because he did not feel safe in 
his bed.  The Veteran denied homicidal or suicidal thoughts.  He 
reported poor impulse control.  His remote and recent memory was 
normal.  The Veteran reported being unemployed.  He stated that 
his temper makes it impossible for him to have sustained 
employment, i.e., he is unable to manage his anger when someone 
makes him mad.  The Veteran was assigned a GAF score of 50.  

The Veteran was afforded a VA examination in January 2010.  The 
Veteran reported having feelings of sadness 4 or 5 times a day 
that lasted either a few minutes or for hours.  He denied 
appetite problems but stated that he has a difficult time getting 
out of bed in the morning about two times a week.  The Veteran 
stated that he always feels tired and fatigued and has a general 
lack of motivation.  He also described having a difficult time 
sitting still and said that he experiences feelings of guilt and 
worthlessness a few times a week.  The Veteran denied suicidal 
and homicidal thoughts.  He reported being married and having a 
good relationship with his wife.  The Veteran indicated that he 
has a few friends that he sees every now and then when they come 
to his house.  He denied feeling that he could talk to these 
friends about problems or concerns.  He reported spending most of 
his time watching television.  

Upon physical examination the Veteran had a clean general 
appearance, normal affect, and a cooperative attitude towards the 
examiner.  The Veteran was easily distracted but was able to do 
serial 7's and spell a word forward and backward.  He was fully 
oriented.  The Veteran denied hallucinations and stated that he 
has been sleeping better due to medication.  He reported having 
panic attacks every once and awhile.  He said that the last one 
was a few weeks ago.  The Veteran said he could not describe it 
and he could not recall any triggers for this happening.  He 
stated that it felt as if his heart was beating quickly, he had a 
hard time catching his breath; he felt light headed and was 
shaking.  Impulse control was good; there were no episodes of 
violence reported, and no problems with activities of daily 
living.  His remote and recent memories were normal, but his 
immediate memory was mildly impaired. 

The Veteran reported the following PTSD symptoms: recurrent and 
intrusive distressing recollections of the event including 
images, thoughts, or perceptions, recurrent distressing dreams of 
the event, intense psychological distress at exposure to internal 
or external cues that symbolize or resemble an aspect of the 
traumatic event, efforts to avoid thoughts, feelings, or 
conversations associated with the trauma, efforts to avoid 
activities, places, or people that arouse recollections of the 
trauma, feeling of detachment or estrangement from others, 
irritability or outbursts of anger, difficulty concentrating, and 
exaggerated startle response.  The Veteran was assigned a GAF 
score of 45.  

The Veteran reported being currently unemployed and stated that 
he last worked 4-5 years ago and that his PTSD interferes with 
his ability to work.  The examiner indicated in his/her report 
that based on the Veteran's account of previous work experiences, 
reported current symptoms and diagnoses; it would be difficult 
for the Veteran to maintain employment, especially if his job 
involved working with others.  

Also of record is the Veteran's written journal.  The contents of 
his journal show that the Veteran was experiencing PTSD symptoms 
consistent with the symptoms that were documented at the 
Veteran's VA examinations and treatment appointments.  Similarly, 
letters from the Veteran's, wife, friend and employer describe 
similar symptoms.  

The overall medical evidence, since the grant of service 
connection, reflects a level of impairment most consistent with 
the criteria for a 70 percent rating under Diagnostic Code 9411.  
Here, there is evidence of suicidal thoughts from June 2006, and 
suicidal ideation is a basis for a 70 percent evaluation.  The 
Board is also mindful of the Veteran's low GAF scores, which have 
been as low as 40.  This is indicative of major impairment.

The question thus becomes whether a 100 percent evaluation is 
warranted.  In this regard, the Board notes that the Veteran has 
very significant occupational impairment, with the January 2010 
VA examiner noting that it would difficult for the Veteran to 
maintain employment, especially if his job involved working with 
others.  This notwithstanding, a 100 percent evaluation requires 
total occupational and social impairment, and the evidence 
clearly does not show total social impairment.  In June 2009, the 
Veteran reported spending most of his time taking care of his 
disabled wife, and, in January 2010, he noted that his 
relationship with his wife was good.  He also reported having a 
few friends that he saw every now and then.  This is all 
indicative of a Veteran who retains a baseline of adequate social 
functioning.

The Board also notes that the other specific symptoms listed in 
the criteria for a 100 percent evaluation (gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name) have not been shown 
in this case.

Moreover, the Board finds that there is no basis for a "staged" 
rating pursuant to Fenderson.  Rather, the symptomatology shown 
upon examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 
disability rating.

Finally, the Veteran has submitted no evidence showing that his 
PTSD has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has necessitated 
frequent, or indeed any, periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).

Overall, the evidence supports a 70 percent initial rating, but 
not higher, for the Veteran's PTSD.  To that extent only, the 
appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

A 70 percent initial evaluation is granted for PTSD, subject to 
the laws and regulations governing the payment of monetary 
benefits.  


REMAND

In Rice v. Shinseki, supra, the United States Court of Appeals 
for Veterans Claims (Court) held that a TDIU claim is part of a 
claim for a higher rating when such claim is raised by the record 
or asserted by the Veteran.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.

At his June 2009 VA examination the Veteran stated that he has 
never been able to sustain employment due to his mood 
instability.  He stated that he had not worked in over three 
years and did not believe he could work again.  He also noted 
that he feels he is unable to control his temper and has 
difficulty with attention and concentration.  In addition, the 
January 2010 VA examiner stated that it would be very difficult 
for the Veteran to maintain employment due to his service-
connected PTSD with major depressive disorder.  While the Board 
has not found that the criteria for a 100 percent evaluation have 
been met in this case, given the Veteran's degree of social 
functioning, the above evidence necessitates a further VA 
examination to address the full effect of the Veteran's PTSD on 
his employability.  38 C.F.R. § 3.159(c)(4).

Moreover, the Veteran has not, to date, been provided with 
38 C.F.R. § 3.159 notice as to the TDIU claim.  This must also be 
accomplished on remand.

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the TDIU clam.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  He should also be notified 
of VA's practices in assigning disability 
evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should then be afforded a 
VA psychiatric examination, with an 
appropriate examiner, to determine the 
effect of his PTSD on his employability.  
The examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical findings, 
the examiner should specifically note 
whether PTSD renders the Veteran unable to 
secure or follow a substantially 
gainful occupation.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to TDIU should be adjudicated.  
If the determination is adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


___________________________________________
                                       A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


